Case 4:19-cv-03520 Document 107 Filed on 01/19/21 in TXSD Page 1 of 3
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 19, 2021
                                                                              Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       ENERGY                         § CIVIL ACTION NO.
       INTELLIGENCE                   § 4:19-cv-03520
       GROUP INC and                  §
       ENERGY                         §
       INTELLIGENCE                   §
       GROUP (UK) LIMITED             §
                  Plaintiffs,         §
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
       KIRBY INLAND                   §
       MARINE LP,                     §
                  Defendant.          §

                     ORDER ON MOTION TO DISMISS
                       AND RELATED MOTIONS

            This is a copyright infringement action brought by Plaintiffs
       Energy Intelligence Group Inc and Energy Intelligence Group
       (UK) Limited against Defendant Kirby Inland Marine LP for the
       alleged inappropriate use and distribution of one of Plaintiffs’
       publications, the Oil Daily. Dkt 62 at ¶¶ 30–37, 47–58. Kirby
       asserts a counterclaim for supposed violations of the Computer
       Fraud and Abuse Act, 18 USC § 1030 et seq. Dkt 66 at 13–15.
            The motion by Plaintiffs to dismiss that counterclaim is
       granted. Dkt 69. Their related motion to impose sanctions on
       Kirby for bringing that counterclaim is denied. Dkt 88. The
       motion by Kirby to exclude a declaration submitted by Plaintiffs
       with their motion to dismiss is denied as moot. Dkt 72.
            Only the motion to dismiss warrants extended discussion.
            The Computer Fraud and Abuse Act is primarily a criminal
       statute designed to combat computer “hacking.” WEC Carolina
Case 4:19-cv-03520 Document 107 Filed on 01/19/21 in TXSD Page 2 of 3




       Energy Solutions LLC v Miller, 687 F3d 199, 201 (4th Cir 2012)
       (citation omitted). It thus criminalizes the unauthorized access of
       computers in appropriate circumstances. 18 USC § 1030(a). It
       was expanded in 1986 to include a civil-action component. Turner
       v Hubbard Systems, Inc, 855 F3d 10, 12 (1st Cir 2017). That section
       provides, “Any person who suffers damage or loss by reason of
       a violation of this section may maintain a civil action against the
       violator to obtain compensatory damages and injunctive relief or
       other equitable relief.” 18 USC § 1030(g).
            To say that the necessary pleading requirements for such civil
       actions are complex is an understatement. For example, see
       18 USC § 1030(c)(4)(A)(i)(I)–(VI); Brown Jordan Intonational, Inc v
       Carmicle, 846 F3d 1167, 1173–74 (11th Cir 2017). But Kirby in no
       way even specifies what provision of CFAA it is that Plaintiffs
       allegedly violated. Dkt 66 at 13–15; see 18 USC § 1030(a)(1)–
       (a)(7). More problematic, the counterclaim is devoid of
       meaningful factual allegations—or is dependent upon rank
       assertions of necessary predicates solely “upon information and
       belief.” See Dkt 66 at 13–14. It thus provides little more than a
       recitation of certain statutory elements.
            The parties somewhat engage in the briefing as if § 1030(a)(2)
       and (a)(4) perhaps pertain. Dkt 69 at 13–22; Dkt 71 at 10–18. But
       it isn’t up to Plaintiffs or this Court to guess what statutory
       provisions are at issue in Kirby’s counterclaim as pleaded or
       which facts might support it. See FRCP 8(a), 12(b)(6); Bell Atlantic
       Corp v Twombly, 550 US 544, 555 (2007); Ashcroft v Iqbal, 556 US
       662, 678 (2009). Numerous courts have found that conclusory
       assertions such as those here that merely recite the bare elements
       of a CFAA claim plainly fail to meet the standard under Iqbal and
       Twombly. For example, see Ahlers v CFMOTO Powersports, Inc, 2014
       WL 2574747, *4 (D Minn); Pointenorth Insurance Group v Wade,
       2014 WL 12690895, *5–6 (ND Ga); Micks-Harm v Nichols, 2019
       WL 4781342, *10 (ED Mich).
            That said, the CFAA counterclaim will be dismissed without
       prejudice. Rule 15(a)(2) requires a district court to “freely give
       leave [to amend] when justice so requires.” The Fifth Circuit has
       long held that this evinces a bias in favor of granting leave to
       amend. See Dussouy v Gulf Coast Investment Corp, 660 F2d 594,




                                        2
Case 4:19-cv-03520 Document 107 Filed on 01/19/21 in TXSD Page 3 of 3




       597(5th Cir 1981); Carroll v Fort James Corp, 470 F3d 1171, 1175
       (5th Cir 2006). Kirby has several times asserted this counterclaim
       in its various answers. See Dkt 18 at 10; Dkt 35 at 10; Dkt 66 at
       13–15. But none of those have been repleaded in response to a
       motion to dismiss.
            A final chance at amendment is warranted. The basis and
       predicate for any item alleged “upon information and belief”
       must be specified.
                                     * * *
            The motion by Plaintiffs to dismiss Kirby’s counterclaim
       asserting violations of the Computer Fraud and Abuse Act is
       GRANTED. Dkt 69. That counterclaim is DISMISSED WITHOUT
       PREJUDICE. Kirby may bring a motion seeking leave to amend by
       February 15, 2021, if at all.
            The motion by Plaintiffs to impose sanctions on Kirby
       related to the CFAA counterclaim is DENIED. Dkt 88. Plaintiffs
       are frustrated by having to defend against what they have all along
       perceived as a factually specious counterclaim. But there isn’t yet
       a sufficient showing of demonstrable bad faith or inexcusable
       conduct by Kirby. Sanctions aren’t appropriate, especially where
       the subject counterclaim is being dismissed for the first time. The
       motions to dismiss and for sanctions have, however, sensitized
       the issue. Any motion by Kirby seeking leave to replead its
       counterclaim will be considered with the requirements and
       penalties of Rule 11 in mind.
            The motion by Kirby to exclude the declaration submitted
       by Plaintiffs with their motion to dismiss is DENIED AS MOOT.
       Dkt 72.
            SO ORDERED.
           Signed on January 19, 2021, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge




                                       3
